t c memo united_states tax_court ted cowan petitioner v commissioner of internal revenue respondent docket no filed date ted cowan pro_se julie l payne for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's to the internal_revenue_code in effect for the taxable_year in unless otherwise indicated all section references are federal_income_tax in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner is liable for federal_income_tax on the proceeds from the sale of property and social_security_benefits received during the year in issue whether sec_6501 bars assessment and collection of petitioner's tax and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in issaquah washington on the date the petition was filed in this case petitioner failed to file his federal_income_tax return for the taxable_year despite receiving proceeds from the sale of property in the amount of dollar_figure and social_security_benefits in the amount of dollar_figure respondent determined a deficiency in petitioner's federal_income_tax based on a seller's tax reporting information for i r s form prepared by puget sound mortgage escrow inc information report and form 1099-ssa and determined an addition_to_tax thereon issue all rule references are to the tax_court rules_of_practice and procedure company conducting the settlement of petitioner's property the information report was filed by the mortgage petitioner testified that he sold unimproved land which he had inherited from his grandmother petitioner failed to produce any evidence of a basi sec_3 in the inherited property however the information report reflected that the seller of the property was petitioner and lola cowan in addition the information report reflected that the sellers' net_proceeds were dollar_figure in his petition and at trial petitioner raised traditional tax_protester type arguments alleging that respondent is barred from making an assessment after years respondent's determinations as to petitioner's tax_liability are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_61 defines gross_income as all income from whatever source derived included within the definition of gross_income is gains derived from dealings in property sec_61 however expenses paid in connection with the disposition of real_property ordinarily are capital expenditures which must be offset against the selling_price in determining the gain_or_loss 49_tc_38 the information report reflected that petitioner and lola cowan were the sellers of the unimproved land petitioner sec_1014 provides that the basis_of_property acquired from a decedent is generally the fair_market_value of the property at the date of the decedent's death lola cowan is believed to be petitioner's wife testified that the unimproved land was inherited from his grandmother and was free and clear of any encumbrances the information report further reflected that the net_proceeds received by the sellers were dollar_figure the difference between the sales_price of dollar_figure and the net amount received of dollar_figure by the sellers represents selling_expenses in the amount of dollar_figure moreover petitioner and lola cowan were residents of the state of washington during the year in issue washington is a community_property_state petitioner's testimony was that he inherited the property from his grandmother inherited property constitutes separate_property in washington and is not subject_to the community_property rules wash rev code ann sec_26 however the information report reflects the sellers of the property to be petitioner and lola cowan petitioner and lola cowan as the listed sellers on the information report is compelling evidence which suggests that if the property was separate_property it was converted to community_property see volz v zang wash p individuals who are married and reside in a community_property_state must each report one-half of their community_property income if they file separately for federal_income_tax purposes 403_us_190 therefore we hold that petitioner must report only one-half of the net_proceeds from the sale of the unimproved land in the amount of dollar_figure with respect to the social_security_benefits sec_86 provides that gross_income includes social_security_benefits in the amount equal to the lesser_of one-half of the social_security_benefits received during the year or one-half of the excess over certain base amounts the base_amount for a taxpayer using married_filing_separately status is zero if the taxpayer lived with his spouse at any time during the year sec_86 petitioner failed to present any evidence contrary to respondent's position that one-half of petitioner's social_security_benefits were taxable rule a accordingly we hold that one-half of petitioner's social_security_benefits in the amount of dollar_figure is taxable sec_86 we need not address petitioner's tax_protester arguments which have been rejected repeatedly by the courts for petitioner was required to file an income_tax return5 and was required to pay taxes thereon see sec_1 a petitioner is raising traditional protester arguments see 737_f2d_1417 5th cir in crain v commissioner supra pincite when a tax_protester raised for a taxpayer with married_filing_separately filing_status is required to file if his gross_income exceeds dollar_figure the standard_deduction of dollar_figure plus the personal_exemption of dollar_figure similar arguments the court_of_appeals for the fifth circuit opined we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit this court and the court_of_appeals for the ninth circuit have held petitioner's arguments to be nothing more than tax_protester rhetoric and legalistic gibberish see 786_f2d_1437 9th cir 766_f2d_1288 9th cir 640_f2d_1014 9th cir 91_tc_88 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir snyder v commissioner tcmemo_1995_405 devon v commissioner tcmemo_1995_206 mcganty v commissioner tcmemo_1995_178 diehl v commissioner tcmemo_1990_48 petitioner contends that the tax_liability for the taxable_year in issue is uncollectible because respondent failed to make an assessment within years however pursuant to sec_6501 in the case of the failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time id pincite sec_301_6651-1 proced and admin regs the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner presented no evidence of reasonable_cause or any evidence of attempts made to comply with the law respecting the timely filing of returns accordingly respondent's determination with respect to the addition_to_tax under sec_6651 is sustained to reflect the foregoing decision will be entered under rule
